Citation Nr: 0632910	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  04-42 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for psoriatic arthritis of the right hand.

2.  Entitlement to a disability evaluation in excess of 10 
percent for psoriatic arthritis of the left hand.

3.  Entitlement to a compensable (increased) disability 
evaluation for bilateral hearing loss for the period prior to 
November 14, 2005.

4.  Entitlement to a disability evaluation in excess of 10 
percent for bilateral hearing loss for the period from 
November 14, 2005, forward.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
November 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 rating action of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, that denied increased evaluations for psoriatic 
arthritis of the right hand and left hand, each rated as 10 
percent disabling, and a compensable (increased) rating for 
bilateral hearing loss.  By a rating action dated in December 
2005, the noncompensable disability rating assigned to the 
veteran's bilateral hearing loss was increased to 10 percent, 
effective from November 14, 2005.

The veteran was provided a personal hearing at the RO before 
the undersigned in August 2006.  A transcript of the hearing 
is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

During his August 2006 personal hearing, the veteran, through 
his representative, noted that his claims file was not made 
available during his April 2003 or November 2005 VA 
orthopedic examinations.  He argued that the examinations 
were therefore inadequate for rating purposes.  Because 
governing regulations provide that VA's duty to assist 
includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior examinations and treatment as well as to 
provide a medical examination or, obtain a medical opinion, 
when such an examination or opinion is necessary to make a 
decision on the claim, a remand for a new VA examination is 
required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.326 
(2006); see also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Similarly, as to the claim of entitlement to an increased 
rating for bilateral hearing loss, the veteran at his 
personal hearing argued that his hearing loss had increased 
in severity since the last VA examination (November 2005).  
Another VA audiology examination should therefore be 
conducted. Id.  Further, the Board notes that the veteran 
intimated at his personal hearing that he had been receiving 
ongoing treatment for his hearing loss disability through the 
Cleveland VA Medical Center (VAMC).  He stated that he was 
recently issued a set of two hearing aides.  A complete copy 
of the veteran's VA treatment records since February 2003 
should be obtained.  See 38 C.F.R. § 3.159(c) (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records from 
February 2003 to present and associate 
with claims file.

2.  After completion of the above, 
schedule the veteran for a VA examination 
to determine the nature and severity of 
his psoriatic arthritis of the right and 
left hands.  The claims folder, to include 
a copy of this Remand and any additional 
evidence secured, must be made available 
to and reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  The 
examiner should describe all 
symptomatology due to the veteran's 
service-connected disabilities.  Any 
indicated studies, including an X-ray 
study, and range of motion testing in 
degrees should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion of 
motion accompanied by pain.  The physician 
should be requested to identify any 
objective evidence of pain and to assess 
the extent of any pain.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups; and, if 
feasible, express this in terms of 
additional degrees of limitation of motion 
on repeated use or during flare- ups.  If 
this is not feasible, the examiner should 
so state.

3.  Schedule the veteran for a VA 
examination to determine the nature and 
severity of his bilateral hearing loss.  
The claims folder, to include a copy of 
this Remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed. Any 
indicated studies should be performed.  
The examiner is requested to report 
complaints and clinical findings in 
detail, including pure-tone threshold 
averages and speech discrimination scores.

4.  The veteran is hereby notified that it 
is his responsibility to report for the 
examination, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that notice 
of the scheduled examination was sent to 
the last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should review the new medical evidence and 
re-adjudicate the veteran's claims.  If 
the benefits sought on appeal remain 
denied, the veteran should be provided a 
supplemental statement of the case (SSOC). 
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


